INVESTMENT OPTIONS CONTRACT SCHEDULE OWNER: [John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]ISSUE DATE:[04/15/07] ANNUITANT:[John Doe]INCOME DATE:[04/15/17] ALLOCATION GUIDELINES: [1.Currently, you can select up to [15] of the Investment Options. 2.Allocations must be made in whole percentages.] [INVESTMENT OPTION RESTRICTION FOR ALLOCATING CONTRACT VALUE: [Group A: no more than [0]% of total Contract Value] [Group B:no more than [0]% of total Contract Value] [Combined Group A and Group B:no more than [0]% of total Contract Value] [Combined Group A and Group C:no more than [0]% of total Contract Value] [Combined Group B and Group C:no more than [0]% of total Contract Value] [Group C:up to [100]% of Contract Value]] INVESTMENT OPTIONS: VARIABLE ACCOUNT:[Allianz Life Variable Account B] Shown below are the Investment Options. [Group A Investment Options AZL COLUMBIA TECHNOLOGY FRANKLIN GLOBAL COMMUNICATIONS SECURITIES DAVIS VA FINANCIAL PORTFOLIO PIMCO VIT COMMODITY PORTFOLIO AZL SCHRODER EMERGING MARKETS EQUITY FUND AZL VAN KAMPEN GLOBAL REAL ESTATE AZL DREYFUS PREMIER SMALL CAP VALUE AZL FRANKLIN SMALL CAP VALUE AZL SCHRODER INTERNATIONAL SMALL CAP AZL SMALL CAP STOCK INDEX AZL OCC OPPORTUNITY AZL TURNER QUANTITATIVE SMALL CAP GROWTH] [Group B Investment Options AZL NEUBERGER BERMAN REGENCY OPCAP MID CAP AZL VAN KAMPEN MID CAP GROWTH AZL AIM INTERNATIONAL EQUITY AZL OPPENHEIMER INTERNATIONAL GROWTH AZL NACM INTERNATIONAL FUND AZL OPPENHEIMER GLOBAL AZL VAN KAMPEN GLOBAL FRANCHISE MUTUAL DISCOVERY SECURITIES TEMPLETON GROWTH SECURITIES AZL DAVIS NY VENTURE AZL OCC VALUE AZL VAN KAMPEN GROWTH AND INCOME AZL VAN KAMPEN COMSTOCK MUTUAL SHARES SECURITIES AZL FIRST TRUST TARGET DOUBLEPLAY AZL JENNISON 20/20 FOCUS AZL LEGG MASON VALUE AZL PIMCO FUNDAMENTAL INDEXPLUS TOTAL RETURN AZL OPPENHEIMER MAIN STREET AZL S&P AZL TARGETPLUS EQUITY AZL DREYFUS FOUNDERS EQUITY GROWTH AZL LEGG MASON GROWTH AZL LMP LARGE CAP GROWTH AZL JENNISON GROWTH] [Group C Investment Options AZL FUSION GROWTH AZL FUSION MODERATE AZL TARGETPLUS GROWTH AZL TARGETPLUS MODERATE FRANKLIN TEMPLETON VIP FOUNDING FUNDS AZL VAN KAMPEN EQUITY AND INCOME BLACKROCK GLOBAL ALLOCATION VI FUND AZL FUSION BALANCED AZL TARGETPLUS BALANCED FRANKLIN INCOME SECURITIES PIMCO VIT ALL ASSET PORTFOLIO PIMCO VIT EMERGING MARKETS BOND PORTFOLIO PIMCO VIT GLOBAL BOND PORTFOLIO TEMPLETON GLOBAL INCOME SECURITIES FRANKLIN HIGH INCOME PIMCO VIT HIGH YIELD FRANKLIN ZERO COUPON 2010 PIMCO VIT TOTAL RETURN PORTFOLIO PIMCO VIT REAL RETURN PORTFOLIO FRANKLIN U.S.GOVERNMENT AZL MONEY MARKET] S40796-01 INVESTMENT OPTIONS CONTRACT SCHEDULE OWNER: [John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]ISSUE DATE:[04/15/07] ANNUITANT:[John Doe]INCOME DATE:[04/15/17] ALLOCATION GUIDELINES: [1.Currently, you can select up to [15] of the Investment Options. 2.Allocations must be made in whole percentages.] [INVESTMENT OPTION RESTRICTION FOR ALLOCATING CONTRACT VALUE: [Group A: no more than [0]% of total Contract Value] [Group B:no more than [0]% of total Contract Value] [Combined Group A and Group B:no more than [0]% of total Contract Value] [Combined Group B and Group C:no more than [0]% of total Contract Value] [Group C:up to [100]% of Contract Value]] INVESTMENT OPTIONS: VARIABLE ACCOUNT:[Allianz Life Variable Account B] Shown below are the Investment Options. [Group A Investment Options AZL COLUMBIA TECHNOLOGY FRANKLIN GLOBAL COMMUNICATIONS SECURITIES DAVIS VA FINANCIAL PORTFOLIO PIMCO VIT COMMODITY PORTFOLIO AZL SCHRODER EMERGING MARKETS EQUITY FUND AZL VAN KAMPEN GLOBAL REAL ESTATE AZL DREYFUS PREMIER SMALL CAP VALUE AZL FRANKLIN SMALL CAP VALUE AZL SCHRODER INTERNATIONAL SMALL CAP AZL SMALL CAP STOCK INDEX AZL OCC OPPORTUNITY AZL TURNER QUANTITATIVE SMALL CAP GROWTH] [Group B Investment Options AZL NEUBERGER BERMAN REGENCY OPCAP MID CAP AZL VAN KAMPEN MID CAP GROWTH AZL AIM INTERNATIONAL EQUITY AZL OPPENHEIMER INTERNATIONAL GROWTH AZL NACM INTERNATIONAL FUND AZL OPPENHEIMER GLOBAL AZL VAN KAMPEN GLOBAL FRANCHISE MUTUAL DISCOVERY SECURITIES TEMPLETON GROWTH SECURITIES AZL DAVIS NY VENTURE AZL OCC VALUE AZL VAN KAMPEN GROWTH AND INCOME AZL VAN KAMPEN COMSTOCK AZL OPPENHEIMER MAIN STREET AZL S&P AZL TARGETPLUS EQUITY AZL DREYFUS FOUNDERS EQUITY GROWTH AZL LEGG MASON GROWTH AZL LMP LARGE CAP GROWTH AZL JENNISON GROWTH] S40788-02[Income Pro] [Group C Investment Options AZL FUSION GROWTH AZL FUSION MODERATE AZL TARGETPLUS GROWTH AZL TARGETPLUS MODERATE FRANKLIN TEMPLETON VIP FOUNDING FUNDS AZL VAN KAMPEN EQUITY AND INCOME BLACKROCK GLOBAL ALLOCATION VI FUND AZL FUSION BALANCED AZL TARGETPLUS BALANCED FRANKLIN INCOME SECURITIES PIMCO VIT ALL ASSET PORTFOLIO PIMCO VIT EMERGING MARKETS BOND PORTFOLIO PIMCO VIT GLOBAL BOND PORTFOLIO TEMPLETON GLOBAL INCOME SECURITIES FRANKLIN HIGH INCOME PIMCO VIT HIGH YIELD FRANKLIN ZERO COUPON 2010 PIMCO VIT TOTAL RETURN PORTFOLIO PIMCO VIT REAL RETURN PORTFOLIO FRANKLIN U.S.GOVERNMENT AZL MONEY MARKET] S40788-02[Income Pro] INVESTMENT OPTIONS CONTRACT SCHEDULE OWNER: [John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]ISSUE DATE:[04/15/07] ANNUITANT:[John Doe]INCOME DATE:[04/15/17] ALLOCATION GUIDELINES: [1.Currently, you can select up to [15] of the Investment Options. 2.Allocations must be made in whole percentages.] [INVESTMENT OPTION RESTRICTION FOR ALLOCATING CONTRACT VALUE: [Group A: no more than [0]% of total Contract Value] [Group B:no more than [0]% of total Contract Value] [Combined Group A and Group B:no more than [0]% of total Contract Value] [Combined Group A and Group B and Group X:no more than [0]% of total Contract Value] [Combined Group B and Group X:no more than [0]% of total Contract Value] [Group X:no more than [100]% of total Contract Value] [Group Y:no less than [100]% of total Contract Value]] INVESTMENT OPTIONS: VARIABLE ACCOUNT:[Allianz Life Variable Account B] Shown below are the Investment Options. [Group A Investment Options AZL COLUMBIA TECHNOLOGY FRANKLIN GLOBAL COMMUNICATIONS SECURITIES DAVIS VA FINANCIAL PORTFOLIO PIMCO VIT COMMODITY PORTFOLIO AZL SCHRODER EMERGING MARKETS EQUITY FUND AZL VAN KAMPEN GLOBAL REAL ESTATE AZL DREYFUS PREMIER SMALL CAP VALUE AZL FRANKLIN SMALL CAP VALUE AZL SCHRODER INTERNATIONAL SMALL CAP AZL SMALL CAP STOCK INDEX AZL OCC OPPORTUNITY AZL TURNER QUANTITATIVE SMALL CAP GROWTH] [Group B Investment Options AZL NEUBERGER BERMAN REGENCY OPCAP MID CAP AZL VAN KAMPEN MID CAP GROWTH AZL AIM INTERNATIONAL EQUITY AZL OPPENHEIMER INTERNATIONAL GROWTH AZL NACM INTERNATIONAL FUND AZL OPPENHEIMER GLOBAL AZL VAN KAMPEN GLOBAL FRANCHISE MUTUAL DISCOVERY SECURITIES TEMPLETON GROWTH SECURITIES AZL DAVIS NY VENTURE AZL OCC VALUE AZL VAN KAMPEN GROWTH AND INCOME AZL VAN KAMPEN COMSTOCK MUTUAL SHARES SECURITIES AZL FIRST TRUST TARGET DOUBLEPLAY AZL JENNISON 20/20 FOCUS AZL LEGG MASON VALUE AZL PIMCO FUNDAMENTAL INDEXPLUS TOTAL RETURN AZL OPPENHEIMER MAIN STREET AZL S&P AZL TARGETPLUS EQUITY AZL DREYFUS FOUNDERS EQUITY GROWTH AZL LEGG MASON GROWTH AZL LMP LARGE CAP GROWTH AZL JENNISON GROWTH] [Group X Investment Options AZL FUSION GROWTH AZL FUSION MODERATE AZL TARGETPLUS GROWTH AZL TARGETPLUS MODERATE FRANKLIN TEMPLETON VIP FOUNDING FUNDS AZL VAN KAMPEN EQUITY AND INCOME BLACKROCK GLOBAL ALLOCATION VI FUND] [Group Y Investment Options AZL FUSION BALANCED AZL TARGETPLUS BALANCED FRANKLIN INCOME SECURITIES PIMCO VIT ALL ASSET PORTFOLIO PIMCO VIT EMERGING MARKETS BOND PORTFOLIO PIMCO VIT GLOBAL BOND PORTFOLIO TEMPLETON GLOBAL INCOME SECURITIES FRANKLIN HIGH INCOME PIMCO VIT HIGH YIELD FRANKLIN ZERO COUPON 2010 PIMCO VIT TOTAL RETURN PORTFOLIO PIMCO VIT REAL RETURN PORTFOLIO FRANKLIN U.S.GOVERNMENT AZL MONEY MARKET] S40789-02[Invest Pro] CONTRACT SCHEDULE ADDENDUM OWNER:[John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]RIDER TERMINATION DATE:[04/15/17] ANNUITANT:[John Doe] RIDER CHARGE:The Rider Charge for the Rider(s) Terminated below is removed from the contract on the Rider Termination Date listed above. RIDER(S) TERMINATED: [The applicable rider(s) being removed from the contract will populate this area.] SERVICE
